SUPPLEMENT DATED JULY 21, 2014 to STATEMENTS OF ADDITIONAL INFORMATION DATED MAY 1, 2014 FOR SUN LIFE FINANCIAL MASTERS CHOICE, SUN LIFE FINANCIAL MASTERS FLEX, SUN LIFE FINANCIAL MASTERS EXTRA, SUN LIFE FINANCIAL MASTERS CHOICE II, SUN LIFE FINANCIAL MASTERS FLEX II, MFS REGATTA PLATINUM, AND MFS REGATTA GOLD STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2012 FOR MFS REGATTA CHOICE STATEMENTS OF ADDITIONAL INFORMATION DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS ACCESS, SUN LIFE FINANCIAL MASTERS I SHARE, AND SUN LIFE FINANCIAL MASTERS EXTRA II STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2009 FOR FUTURITY III STATEMENTS OF ADDITIONAL INFORMATION DATED MAY 1, 2008 FOR MFS REGATTA EXTRA AND FUTURITY II STATEMENTS OF ADDITIONAL INFORMATION DATED MAY 1, 2007 FOR MFS REGATTA CHOICE II AND MFS REGATTA FLEX II STATEMENTS OF ADDITIONAL INFORMATION DATED JULY 18, 2006 FOR MFS REGATTA, MFS REGATTA CLASSIC, AND FUTURITY FOCUS STATEMENTS OF ADDITIONAL INFORMATION DATED APRIL 11, 2006, AS SUPPLEMENTED DECEMBER 29, 2006, AND STATEMENTS OF ADDITIONAL INFORMATION DATED MAY 1, 2006 FOR SUN LIFE FINANCIAL MASTERS IV AND SUN LIFE FINANCIAL MASTERS VII STATEMENTS OF ADDITIONAL INFORMATION DATED MAY 1, 2006 FOR MFS REGATTA FLEX-4, MFS REGATTA ACCESS, FUTURITY, FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM, FUTURITY SELECT SEVEN, FUTURITY FOCUS II, FUTURITY SELECT FOUR, FUTURITY ACCOLADE, COLUMBIA ALL-STAR, COLUMBIA ALL-STAR EXTRA, COLUMBIA ALL-STAR FREEDOM, AND COLUMBIA ALL-STAR TRADITIONS ISSUED BY DELAWARE LIFE INSURANCE COMPANY (FORMERLY KNOWN AS SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)) DELAWARE LIFE VARIABLE ACCOUNT F (FORMERLY KNOWN AS SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F) 1. Effective immediately, the name of the company that issued your Contract has changed from Sun Life Assurance Company of Canada (U.S.) to Delaware Life Insurance Company. The name of the separate account supporting your Contract has been also changed, from Sun Life of Canada (U.S.) Variable Account F to Delaware Life Variable Account F. As a result of the name changes, all references throughout the Statement of Additional Information to Sun Life Assurance Company of Canada (U.S.) are hereby deleted and replaced by Delaware Life Insurance Company, and all references to Sun Life (U.S.) and Sun Life of Canada (U.S.) are hereby deleted and replaced by Delaware Life. In addition, all references to Sun and Sun Life in the name of any Contract feature or rider are hereby deleted. 2. The section in the Statement of Additional Information entitled “SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)” is hereby deleted and replaced with the following: DELAWARE LIFE INSURANCE COMPANY Delaware Life Holdings, LLC, a limited liability company organized under the laws of the State of Delaware on December 12, 2012, is the parent of Delaware Life. Delaware Life Holdings, LLC is ultimately controlled by Todd L. Boehly and Mark R. Walter. Messrs. Boehly and Walter ultimately control the Company through the following intervening companies:Delaware Life Holdings, LLC, Delaware Life Holdings Parent, LLC, Delaware Life Holdings Parent II, LLC, Delaware Life Equity Investors, LLC, DLICM, LLC and DLICT, LLC. The nature of the business of Messrs. Boehly and Walter and these intervening companies is investing in companies engaged in the business of life insurance and annuities. 3. The brand name of your Contract may also be modified to remove Sun Life or MFS branding, as reflected in the following table: Former Contract Name New Contract Name MFS Regatta Regatta MFS Regatta Access Regatta Access MFS Regatta Choice Regatta Choice MFS Regatta Choice II Regatta Choice II MFS Regatta Classic Regatta Classic MFS Regatta Extra Regatta Extra MFS Regatta Flex II Regatta Flex II MFS Regatta Flex-4 Regatta Flex-4 MFS Regatta Gold Regatta Gold MFS Regatta Platinum Regatta Platinum Sun Life Financial Masters IV Masters IV Sun Life Financial Masters VII Masters VII Sun Life Financial Masters Access Masters Access Sun Life Financial Masters Choice Masters Choice Sun Life Financial Masters Choice II Masters Choice II Sun Life Financial Masters Extra Masters Extra Sun Life Financial Masters Extra II Masters Extra II Sun Life Financial Masters Flex Masters Flex Sun Life Financial Masters Flex II Masters Flex II Sun Life Financial Masters I Share Masters I Share THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. SLUS F SAI7/2014
